Citation Nr: 0839506	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right inguinal hernia with resection of 
the ilio-inguinal nerve with right testicle pain.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service-connection for 
degenerative joint disease of the right knee, degenerative 
disc disease of the lumbar spine, and for residuals of the 
right inguinal hernia with subsequent resection of the ilio-
inguinal nerve with right testicle pain and assigned 10, 20, 
and 0 percent ratings respectively, effective September 1, 
2003.  The Board notes that the RO increased the veteran's 
rating for residuals of a right inguinal hernia to 10 percent 
disabling in an August 2005 rating decision, also effective 
September 1, 2003.  The veteran indicated his continued 
disagreement with the disability ratings assigned with the 
submission of his substantive appeal in September 2005.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In his substantive appeal (VA Form 9), received in September 
2005, the veteran requested a Travel Board hearing.  In 
August 2008, the veteran indicated that he no longer wanted a 
hearing.  The veteran's hearing request is therefore deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the veteran submitted a statement 
indicating that his service-connected lumbar spine, right 
knee, and residuals of his right inguinal hernia disabilities 
had worsened.  In this regard the Board acknowledges that the 
December 2007 Supplemental Statement of the Case indicates 
that the veteran was provided July 2007 VA examinations with 
regard to these claims, but points out that those reports are 
not of record.  On remand, appropriate action should be taken 
to associate these examination reports with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Louisville VAMC and obtain 
and associate the veteran's July 2007 
joint and spine VA examination reports 
with his claims file, as well as all 
outstanding records of treatment 
pertaining to the veteran's service-
connected lumbar spine, right knee, and 
residuals of inguinal hernia disabiities, 
to include records beginning in January 
2007.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in 
the claims file.

2.	Following completion of the above 
development, the 
AOJ should readjudicate the claims for 
higher ratings for the above-referenced 
service-connected disabilities.  If  
higher ratings are not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the supplemental 
statement of the case before the claims 
folder is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

